Denied and Opinion Filed January 14, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00044-CV

                         IN RE LEDOUGLAS JOHNSON, Relator

                 Original Proceeding in the Fifth District Court of Appeals
                                  Dallas County, Texas


                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Bridges
       Before the Court is the Petition for Writ of Mandamus filed by LeDouglas Johnson in

which he contends that the Dallas County Democratic Party Chair, Darlene Ewing, improperly

failed to reject the application of Roberto Cañas, Jr. for inclusion on the 2014 Dallas County

Democratic Primary Ballot. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator=s petition for writ of

mandamus.




       140044F.P05
                                                  /David Bridges/
                                                  DAVID BRIDGES
                                                  JUSTICE